                   Case 18-12808-KG              Doc 11       Filed 12/13/18         Page 1 of 8



                            IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )    Chapter 11
                                                                  )
WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                         )    Case No. 18-12808 (KG)
                                                                  )
                                    Debtors.                      )    (Joint Administration Requested)
                                                                  )

             APPLICATION OF DEBTORS PURSUANT TO SECTION 327(a)
          OF THE BANKRUPTCY CODE, RULE 2014 OF THE FEDERAL RULES
            OF BANKRUPTCY PROCEDURE AND LOCAL RULE 2014-1 FOR
           AUTHORIZATION TO EMPLOY AND RETAIN PACHULSKI STANG
         ZIEHL & JONES LLP AS COUNSEL FOR THE DEBTORS AND DEBTORS
              IN POSSESSION NUNC PRO TUNC TO THE PETITION DATE

                  The above-captioned debtors and debtors in possession (the “Debtors”) hereby

seek entry of an order pursuant to section 327(a) of title 11 of the United States Code (the

“Bankruptcy Code”), Rule 2014(a) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Rule 2014-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”)

authorizing the Debtors to retain and employ Pachulski Stang Ziehl & Jones LLP (“PSZ&J”) as

counsel for the Debtors nunc pro tunc to the Petition Date (the “Application”). In support of the

Application, the Debtors rely on (i) the Statement Under Rule 2016 of the Federal Rules of

Bankruptcy Procedure, and (ii) the Declaration of Richard M. Pachulski in Support of

Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.



DOCS_SF:98237.1 93856/001
                  Case 18-12808-KG           Doc 11       Filed 12/13/18    Page 2 of 8




of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to Employ and Retain

Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtors and Debtors in Possession Nunc

Pro Tunc to the Petition Date (the “Pachulski Declaration”), which are being submitted

concurrently with the Application. In support of this Application, the Debtors respectfully state

the following:

                                              JURISDICTION

                  1.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012. This matter is a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2), and the Debtors confirm their consent pursuant to Local

Rule 9013-1(f) to the entry of a final order by the Court in connection with this Motion to the

extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

                  2.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                  3.        The statutory bases for the relief sought herein are sections 327(a) of the

Bankruptcy Code, as well as Bankruptcy Rule 2014(a) and Local Rule 2014-1. Compensation

will be in accordance with sections 330 and 331 of the Bankruptcy Code.




                                                      2
DOCS_SF:98237.1 93856/001
                    Case 18-12808-KG             Doc 11        Filed 12/13/18       Page 3 of 8




                                                 BACKGROUND

                   4.       On November 14, 2018 (the “Petition Date”), White Eagle General

Partner, LP and Lamington Road Designated Activity Company commenced their cases by filing

voluntary petitions for relief under chapter 11 of the Bankruptcy Code.

                   5.       On the date hereof, White Eagle Asset Portfolio, LP filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their

businesses and managing their properties as debtors and debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code.

                   6.       The factual background regarding the Debtors, including their current and

historical business operations and the events precipitating the chapter 11 filing, is set forth in

detail in the Declaration of Miriam Martinez, Chief Financial Officer, in Support of First Day

Motions, filed concurrently herewith (the “Declaration”) and incorporated herein by reference.2

                                             RELIEF REQUESTED

                   7.       By this Application, the Debtors seek to employ and retain PSZ&J as its

bankruptcy counsel with regard to the filing and prosecution of these chapter 11 cases and all

related proceedings. Accordingly, the Debtors respectfully request that this Court enter an order

pursuant to section 327(a) of the Bankruptcy Code, Bankruptcy Rule 2014 and Local Rule

2014-1 authorizing the Debtors to employ and retain PSZ&J as its bankruptcy counsel under a

general retainer to perform the legal services that will be necessary during these chapter 11 cases




2   Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Declaration.


                                                           3
DOCS_SF:98237.1 93856/001
                  Case 18-12808-KG           Doc 11       Filed 12/13/18    Page 4 of 8




pursuant to the terms set forth in the Application and the Pachulski Declaration nunc pro tunc to

the Petition Date.

                  8.        The Debtors seek to retain PSZ&J as counsel because of its extensive

experience and knowledge in the field of debtors’ and creditors’ rights and business

reorganizations under chapter 11 of the Bankruptcy Code. In preparing for PSZ&J’s

representation of the Debtors in these cases, PSZ&J has become familiar with the Debtors’

affairs and many of the potential legal issues which may arise in the context of these chapter 11

cases.

                  9.        The professional services3 that PSZ&J will provide include, but shall not

be limited to:

                  a.        providing legal advice with respect to the Debtors’ powers and duties as
                            debtors in possession in the continued operation of their business and
                            management of their property;
                  b.        preparing on behalf of the Debtors any necessary applications, motions,
                            answers, orders, reports, and other legal papers;
                  c.        appearing in Court on behalf of the Debtors;
                  d.        preparing and pursuing confirmation of a plan and approval of a disclosure
                            statement; and
                  e.        performing other legal services for the Debtors that may be necessary and
                            proper in these proceedings.

                  10.       Subject to Court approval in accordance with section 330(a) of the

Bankruptcy Code, compensation will be payable to PSZ&J on an hourly basis, plus




3 Further information regarding PSZ&J’s compliance with the Guidelines for Reviewing Applications for
Compensation and Reimbursement of Expenses Filed Under United States Code by Attorneys in Larger Chapter 11
Cases is set forth in the Pachulski Declaration.


                                                      4
DOCS_SF:98237.1 93856/001
                  Case 18-12808-KG            Doc 11       Filed 12/13/18   Page 5 of 8




reimbursement of actual, necessary expenses and other charges incurred by PSZ&J. The current

standard hourly rates of PSZ&J’s professionals are:

                            a.     Partners                 $650.00 to $1,295.00

                            b.     Of Counsel               $595.00 to $1,025.00

                            c.     Associates               $495.00 to $595.00

                            d.     Paraprofessionals        $295.00 to $395.00

                  11.       The hourly rates set forth above are PSZ&J’s standard hourly rates for

work of this nature. These rates are set at a level designed to fairly compensate PSZ&J for the

work of its attorneys and paraprofessionals, to cover fixed and routine overhead expenses, and

are subject to periodic adjustments necessitated by market and other conditions. Beyond the

rates listed above, it is PSZ&J’s policy to charge for all other expenses incurred in connection

with the clients’ cases. These expenses include, among other things, conference call charges,

mail and express mail charges, special or hand delivery charges, document retrieval charges,

photocopying charges, charges for mailing supplies (including, without limitation, envelopes and

labels) provided by PSZ&J to outside copying services for use in mass mailings, travel expenses,

expenses for “working meals,” computerized research, and transcription costs, as well as non-

ordinary overhead expenses such as secretarial and other overtime. PSZ&J will charge the

Debtors for these expenses in a manner and at rates consistent with those charged to other

PSZ&J clients and the rules and requirements of this Court. PSZ&J believes that it is fairer to

charge these expenses to the clients incurring them than to increase its hourly rates and spread

the expenses among all clients.


                                                       5
DOCS_SF:98237.1 93856/001
                  Case 18-12808-KG           Doc 11       Filed 12/13/18   Page 6 of 8




                  12.       To the best of the Debtors’ knowledge, except as otherwise disclosed in

the Pachulski Declaration submitted concurrently herewith, PSZ&J has not represented the

Debtors, their creditors, equity security holders, or any other parties in interest, or their

respective attorneys, in any matter relating to the Debtors or their estates. Further, to the best of

the Debtors’ knowledge, PSZ&J does not hold or represent any interest adverse to the Debtors’

estate, PSZ&J is a “disinterested person” as that phrase is defined in section 101(14) of the

Bankruptcy Code, and PSZ&J’s employment is necessary and in the best interests of the Debtors

and their estates.

                  13.       PSZ&J received payment on behalf of the Debtors from their ultimate

parent, Emergent Capital, Inc., during the year prior to the Petition Date in the amount of

$500,000, including the Debtors’ aggregate filing fees for these cases, in connection with its

representation of the Debtors. PSZ&J is current as of the Petition Date, but has not yet

completed a final reconciliation of its prepetition fees and expenses. Upon final reconciliation of

the amount actually expended prepetition, any balance remaining from the prepetition payment

to PSZ&J will be credited to the Debtors and utilized as PSZ&J’s retainer to apply to postpetition

fees and expenses pursuant to the compensation procedures approved by this Court in

accordance with the Bankruptcy Code.

                  14.       The Debtors understand that PSZ&J hereafter intends to apply to the Court

for allowances of compensation and reimbursement of expenses in accordance with the

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules and orders

of this Court for all services performed and expenses incurred after the Petition Date.


                                                      6
DOCS_SF:98237.1 93856/001
                  Case 18-12808-KG           Doc 11       Filed 12/13/18   Page 7 of 8




                  15.       The Debtors, subject to the provisions of the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules and further orders of this Court, propose to pay PSZ&J its

customary hourly rates for services rendered that are in effect from time to time, as set forth

above and in the Pachulski Declaration, and to reimburse PSZ&J according to its customary

reimbursement policies, and submits that such rates are reasonable.

                                                  NOTICE

                  16.       Notice of this Application shall be provided to the following parties, or

their counsel, if known: (i) the Office of the United States Trustee; (ii) the Office of the United

States Attorney for the District of Delaware; (iii) the Debtors’ twenty largest unsecured creditors;

(iv) counsel to CMLG and LNV; (v) Wilmington Trust, N.A.; and (vi) all other known parties

asserting a lien against the Debtors’ assets. The Debtors submit that, in light of the nature of the

relief requested, no other or further notice need be given.

                                          NO PRIOR REQUEST

                  17.       No prior request for the relief sought in this Application has been made to

this Court or any other court.

                                [remainder of page intentionally left blank]




                                                      7
DOCS_SF:98237.1 93856/001
Case 18-12808-KG   Doc 11   Filed 12/13/18   Page 8 of 8
